DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 07/01/2022 as a continuation of prior pending application No. 16/331,234.  Original claims 1-20 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/331,234, filed on 03/07/2019.

Claim Interpretation
	With respect to claim 1, it is noted that the “wherein” clauses recited at lines 29 et seq. define six, mutually exclusive embodiments regarding addition of a thermal run away reducing agent (TRRA) in the claimed process.  As such, the Office is construing the claim as readable on a process for the continuous preparation of a polyolefin comprising the steps positively recited in lines 16-28 and wherein any one of the six defined embodiments is observed. Further as to the various recitations of “thermal run away reducing agent (TRRA)”, the Office is construing TRRA in each instance to mean any chemical that is capable of slowing down or killing the polymerization reaction by slowing down or killing the catalyst, in accordance with the broad definition set out on page 19 of the instant specification.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 19, the claim is incomplete, hence indefinite, as the final line ends with the word “or” with no subsequent text recited.  For purposes of substantive examination, an assumption has been made that “or” is superfluous and that the word “temperature” (second occurrence) should be followed by a period instead of a semi-colon.  However, clarification and appropriate correction are required.

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,384166 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  That is, both the pending and patented claims are drawn to a process for the continuous preparation of a polyolefin from one or more α-olefin monomers in a reactor system and are coextensive in scope with respect to recited elements of the reactor and also for the process of polymerization in a fluidized bed, as well as the six alternative steps regarding addition of the TRRA in the process.  Furthermore, while the conflicting claims differ in scope mainly due to patent claim 1 specifying a time period for performing the addition of the TRRA and further reciting a Markush group of alternative compounds from which the TRRA is to be selected, the pending claims encompass the same addition period and TRRA species.  Similarly, in view of the “and/or” connector between each of the six steps pertaining to TRRA addition in patent claim 1, at least patent claims 1 and 2 read on the various combinations of several of said steps as recited in pending claims 13-20.  Therefore, the listed patent claims anticipate the scope of the pending claims.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the pending claims when in possession of the patented claims.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiu et al (EP 0811638 A2) (‘Kiu’).
Claim 1 is directed to a process for the continuous preparation of a polyolefin from one or more
α-olefin monomers in a reactor system. The claim recites conventional details for the reactor system and also for the process of polymerization in the fluidized bed, as well as six alternative steps regarding the addition of the TRRA in the process. The reactor system of claim 1 comprises:
* a reactor having a wall comprising:
- a lower part, comprising a distribution plate and an inlet for a recycle stream below
the distribution plate;
- a middle part above said lower part, said middle part comprising a fluidized bed, an inlet for a polymerization catalyst, an outlet for polyolefin; and
- an upper part above said middle part, said upper part comprising an outlet for fluids;
* a heat exchanger;
* first connection means for fluids connecting the outlet for fluids to the hear exchanger; and
* second connection means for fluids connecting the heat exchanger to the inlet for a recycle
stream.
The recited system features are conventional and merely describe a generic reactor for gas
phase polymerization as evidenced, for example, by Kiu (page 3, ll. 5-10).
As per claim 1, the process for the continuous preparation of the polyolefin comprises the steps
of:
+ feeding a polymerization catalyst to the fluidized bed through the inlet for a polymerization
catalyst;
+ feeding the one or more monomers to the reactor,
+ polymerizing the one or more monomers in the fluidized bed at a polymerization temperature
to prepare the polyolefin;
+ withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin;
+ withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids through the first connection means and the heat exchanger to cool the fluids, to produce a cooled	recycle stream, and through the second connection means and through the inlet for the recycle stream back into the reactor.
The recited steps also are conventional process features, which merely describe the usual steps in a generic, gas phase polymerization.
The process of claim 1 is then characterized by six alternative steps, labelled for convenience as A to F below:
A. wherein the temperature of the reactor wall is measured at a plurality of positions by
a plurality of temperature sensing means and wherein a thermal run away reducing agent (TRRA) is added to the reactor when at least one of a plurality of the temperature sensing means measures a temperature that is at least 2°C above the average temperature of the plurality of temperature sensing means; and/or
B. wherein the static voltage is measured by one or more static voltage indicators and wherein a thermal run away reducing agent (TRRA) is added to the reactor when the static voltage is above 200 Volt; and/or
C. wherein the polymerization temperature is measured and wherein a thermal run away reducing agent (TRRA) is added to the reactor when the polymerization temperature is at least 5°C above a predetermined value for the polymerization temperature; and/or
D. wherein the polyolefin withdrawn from the reactor is analyzed to determine the percentage
of fines and wherein a thermal run away reducing agent (TRRA) is added to the reactor when the polyolefin comprises more than 2 wt.% fines based on the weight of the polyolefin; and/or
E. wherein the polyolefin withdrawn from the reactor is analyzed to determine the presence of
one or more agglomerates and wherein a thermal run away reducing agent (TRRA) is added to the reactor when one or more agglomerates are observed; and/or
F. wherein the flow of fluids through the heat exchanger, first connection means and/or second
connection means is measured using fluid flow measuring means and wherein a thermal run away reducing agent (TRRA) is added to the reactor when the flow decreases by at least 20 % per unit of time.
Regarding Claims 1 and 2, Kiu relates to a process for producing alpha-olefin polymers using unsupported metallocene catalysts in a gas phase reactor without experiencing static build-up in the reactor. In this respect, Kiu confirms that electrostatic activity in commercial fluid bed polymerization reactors has traditionally been linked to sheet formation and fouling at the reactor wails. The sheeting results from accumulation of an insulating stagnant layer of resin fines on the reactor walls, which can be monitored by detecting electrostatic activity directly or indirectly by detecting temperature changes at the reactor walls (see page 2, ll. 5-14). Kiu aims to control or neutralize the static or reduce its intensity during fluidized bed polymerizations (page 2, Il. 34-35). Most preferably, the polymerization of Kiu is conducted in a condensing mode as disclosed in U.S. Patent Nos. 4,528,790 and/or 5,462,999 (page 3, ll. 5-10). A pilot-scale fluidized bed reactor is described in the examples for polymerizing ethylene [for claim 2] and hexene (see page 9, ll. 26-45), and this includes the conventional features of a distributor plate, recycle line, and heat exchanger. Similarly, a commercial scale reactor is described on page 12, lines 1 -15. All of the conventional, general process features of claim 1 are described therein; it is implicit that the reactor system will have the claimed reactor features in order for it to operate in the described manner.
Kiu teaches the use of an antistatic agent to reduce sheet formation and fouling at the reactor walls. It is implicit that the antistatic agent, depending in part on the amount added, is capable of slowing down the polymerization reaction by slowing down the catalyst (see also page 9, ll. 1-3). See also Table 1, for example, which reports specific reductions of 80% and 50% on catalyst activity for comparative examples 10 and 11. The agent can be added to the reaction system in a variety of ways. For example, the agent can be introduced into the reactor with ail or a portion of one of the monomers or the cycle gas. In addition, the agent can be dissolved in a suitable solvent and metered separately or directly to the reactor using a sight/glass motor valve and orifice feeding arrangement at a point above the distributor plate. Kiu further teaches that the static electricity produced during the polymerization can be monitored, and the agent can be added intermittently in response to a rising level of static activity. The agent can alternatively be added continuously, but the preference in Kiu is to add the agent intermittently in response to a change such as an increase in static electricity (see page 8, ll. 49-55). Further details are provided on page 8, line 56 to page 9, line 3, where it is indicated that the agent can be dissolved in an inert solvent and sprayed directly into the fluidized bed section of the reactor intermittently or continuously. The agent can also be fed to the recycle lines. The agent then migrates into the fluidized bed where it can still affect the static. Another method of adding the antistatic agent is by introduction with the supported or liquid catalyst stream. In this respect, it is indicated that a consideration is the degree to which the catalyst is affected or poisoned by the antistatic agent (page 9, ll. 1-2).  
Thus, Kiu teaches the addition of the antistatic agent in a discontinuous manner, and further
teaches the addition of the antistatic agent in a controlled manner which is responsive to monitored reactor static levels. Kiu further teaches that the antistatic agents may be added to the reaction system - directly or indirectly - in a variety of ways. In addition, example section of Kiu contains a detailed description of the gas phase polymerization process and fluidized bed reactor (page 9, line 9 to page 10, line 8).  Accumulation of electrostatic charge in the reactor is monitored with a static probe {page 9, line 45). Examples 6-9 teach adding antistatic agent in response to increased static; in Example 6, it is stated that the antistatic agent is used intermittently at three different times to control the static level in the reactor (page 10, ll. 41-43). Example 6 also teaches adding antistatic agent in response to increased static at, i.e., -250 V, which led to static charge being driven back to -20V, the difference being 230 V (page 10, line 46). It is considered immaterial to the disclosure that negative static voltages are reported rather than positive static voltages. This is confirmed in the instant specification, see page 26, lines 5-6, where it is stated that, "preferably values are within the range of -200 to 200 Volts”. Accordingly, all of the features of claim 1 (embodiment B) are disclosed by Kiu.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (US 8865847) (‘Hoang’).
	Regarding Claims 1, 2 and 4, Hoang relates to a polymer polymerization process having
reduced fouling when carried out in the presence of a single site polymerization catalyst and a continuity
additive (column 1, ll. 6-8).  The continuity additive is a mixture of substances designed to reduce, prevent or mitigate at least one of fouling, sheeting, and static level (column 4, ll. 10-14) Hoang teaches
that the total amount of continuity additive is not specifically limited, but it should be sufficient to prevent, mitigate or reduce the occurrence of a fouling event while not significantly reducing the catalyst activity (column 20, ll. 81 -66). It is therefore implicit that the continuity additive is capable of
slowing down the polymerization reaction by slowing down the catalyst. See also the discussion of the
examples in Hoang, column 25, lines 32-45. Hoang describes the gas phase polymerization process in
column 9, lines 30-33; column 10, lines 10-31; column 19, lines 12-25; and column 19, line 57 to column
22, line 20.  All of the conventional, general process features of claim 1 are described. It is implicit that the reactor system will have the claimed reactor features in order for it to operate in the described manner. Hoang describes adding the continuity additive to the polymerization reactor in column 19,
lines 26-67. The continuity additive can be added to the reactor at a time before, after or during the
start of the polymerization reaction (column 20, ll. 17-19).
Hoang further teaches that the effectiveness of the continuity additive may be conveniently monitored with one or more static probes. It is stated that static probes are designed to register static
activity above or below zero and that, in a gas phase polymerization run, a fouling event is sometimes
preceded by large non-zero measurements of static. According to Hoang, use of a continuity additive
can restore or maintain a static activity level to or at a preferred magnitude, respectively. The rate of
addition of the continuity additive to the reactor is adjusted to offset static charge developed in the polymerization reactor and can be programmed using measured reactor static levels as programming inputs, so as to maintain a constant or pre-determined level of static in a polymerization reactor (column 21, ll. 12-29). Hoang goes on to teach that determination of the optimal amount of continuity additive may be evidenced by the value of the static activity measured in one or more locations in the gas fluidized bed polymerization system. For example, one or more static probes can be used to measure the level of static anywhere in the reactor proper (including upper, lower or intermediate bed probes), at a location within the entrainment zone, at a location within the recycle stream, at the distributor plate, at the annular disk which provides access to the flowing stream of gas entering the reactor. The static probes themselves may be designated as at least one recycle line probe, at least one annular disk probe, at least one distributer plate probe, at least one upper reactor static probe, an annular disk probe or a conventional probe which is located within the fluidized bed (column 21, ll. 30-45). Measuring current or voltage as degree of static activity is described in columns 21 and 22 of Hoang. Fines and effect on catalyst productivity are discussed in column 25, lines 21-45.
	Thus, Hoang describes in column 21, line 12 to column 22, line 20 the use of static probes for
monitoring the effectiveness of the continuity additive. Hoang teaches the addition of the continuity
additive in a controlled manner which is responsive to measured reactor static levels.
Hoang does not explicitly teach that the continuity additive is added to the reactor when the
static voltage is above 200 V as per embodiment B of claim 1 and the corresponding embodiment of claim 4.  Nevertheless, Hoang recognizes static voltage as a result-effective parameter indicative of
when the continuity additive should be added to the reactor. Therefore, it would have been obvious to
one of ordinary skill in the art to measure the static voltage to determine the precise increase above a
predetermined value that would necessitate addition of a continuity additive to the reactor contents in
Hoang to prevent a fouling event as a routine matter of optimization of an art-recognized result-
effective variable.  Discovery of an optimum value for an art-recognized result effective variable in a
known process is ordinarily within the skill of the art, In re Boesch, 205 USPQ 215, 219 (CCPA 1980).
	Regarding Claims 3, 5 and 6, Hoang additionally teaches (column 22, ll. 14-20) a number of further alternatives, in particular (emphasis added): “Determination of the optimal amount of continuity additive may also be evidenced by other observations not limited to the measurement of static activity. For example, direct or indirect observations of heat fluctuations at various locations in a fluidized bed system can also be monitored and the ideal amount of continuity additive determined to minimize heat fluctuations.” While it is not explicitly stated that the continuity additive is added to the reactor when at least one of a plurality of the temperature sensing means measures a temperature that is at least 2°C above the average temperature of the plurality of temperature sensing means (embodiment A; claim 3), the range (> 2°C) represents a routine design selection for the ordinarily skilled practitioner, given that the aim of Hoang is to reduce reactor fouling by minimizing heat fluctuations in the reactor and metering the continuity additive accordingly.  This analysis applies equally to the embodiment of claim 5 (polymerization temperature is at least 5°C above a predetermined vale for the polymerization temperature), which is also rendered obvious given the teachings of Hoang.  Further as to claim 6, selection of the recycle gas inlet for adding the TRRA as claimed would have been an obvious choice for one of ordinary skill in the art based on the limited number of possible addition locations within the Hoang reactor system.  
Claims 1-3, 5-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al (US 6646074 B2) (‘Herzog’). 
Regarding Claims 1-3 and 5, Herzog relates to a process for the continuous gas-phase (co-)polymerization of olefins in a fluidized bed reactor using a Ziegler-Natta (ZN) type catalyst, and to the prevention of fouling (column 1, ll. 14-20). Herzog confirms that processes for the co-polymerization of olefins in the gas phase in a fluidized bed are well known (column 1, line 27-column 2, line 5). A conventional fluidized gas bed reactor is also described in the examples (column 7, ll. 46-64). 
Herzog identifies problems occurring during gas phase polymerization using a ZN catalyst, including slight fouling which can repeatedly occur during polymerization and provoke periods of off-specification materials, fouled lumps; hot spot phenomena related to points of higher than average temperature within the polymerization zone; static phenomena measured with static probes within the polymerization zone are also reported (column 2, ll. 18-31). Herzog addresses these problems by the use of a process aid additive, which comprises at least one of a polysulphone copolymer, a polymeric polyamine and an oil-soluble sulphonic acid (column 2, ll. 38-51). The process aid additive can be added at any location of the fluidized bed polymerization system, e.g., in the reactor itself, below the fluidization grid or above the grid in the fluidized bed, above the fluidized bed, in the powder disengagement zone of the reactor (also named velocity reduction zone), anywhere in the reaction loop or recycle line, in the fines recycle line (when a fines separator, preferably a cyclone, is used), etc. According to a preferred embodiment, the process aid additive is directly added into the fines recycle line (when a fines separator, preferably a cyclone, is used), or directly into the polymerization zone, more preferably directly into the fluidized bed, ideally into the lower part of the bed (below half bed height). The process aid additive can also be added at at least two different locations of the fluidized bed polymerization system (column 2, line 55 to column 3, line 20). The process aid additive can be added continuously or intermittently to the reactor (column 5, II. 39-44). Thus, Herzog teaches the addition of the process aid responsive to measured temperatures in the reactor and in a discontinuous manner.
	Herzog in Examples 1 and 2 describes gas phase fluidized bed polymerization where
polymerization is started without the addition of the process aid additive. Upon measuring hot spots in
the reactor (using internal penetrating temperature probes and skin temperature probes), the process
aid additive (STADIS 425) is then introduced into the reactor. This resulted in all the temperature probes
becoming more stable.  No agglomerates were produced, while the production rate could be increased.
There was also no indication of fouling in the reactor.
	Herzog does not explicitly teach that the process aid additive is added to the reactor when at
least one of a plurality of the temperature sensing means measures a temperature that is at least 2°C
above the average temperature of the plurality of temperature sensing means as per embodiment A of
claim 1 and the corresponding embodiment of claim 3.
	Nevertheless, Herzog recognizes reactor temperature as a result-effective parameter indicative
of when the process aid additive should be added to the reactor. Therefore, it would have been obvious
to one of ordinary skill in the art to measure the temperature of the reactor wall at a plurality of
positions to determine the precise increase above an average temperature of the measuring sensors
that would necessitate addition of the process aid additive to the reactor contents in Herzog to prevent a fouling event.  One of ordinary skill would have done so as a routine matter of optimization of an art-
recognized result-effective variable. Discovery of an optimum value for an art-recognized result
effective variable in a known process is ordinarily within the skill of the art. See Boesch, supra. This
analysis applies equally to the embodiment of claim 5 (polymerization temperature is at least 5°C above
a predetermined vale for the polymerization temperature), which is also rendered obvious given the
teachings of Herzog.
	Herzog further reports in Example 1 performing a flowability measurement on the polyethylene
before and after the addition of the process aid additive. Herzog therefore further teaches a process for
improving the polymer flowability and the fluidization characteristics during the gas-phase (co-)polymerization of olefins in a fluidized bed reactor using a ZN catalyst (column 8, ll. 20-31). This
disclosure of Herzog would have rendered obvious to one of ordinary skill in the art embodiments D and
E (determining polyolefin fines and agglomerates) and F (fluid flow measurement) of claim 1 as well.
	Regarding Claims 4-8, Herzog teaches that the process aid additive can be added at
any location of the fluidized bed polymerization system, e.g., in the reactor itself, below the fluidization
grid or above the grid in the fluidized bed, above the fluidized bed, in the powder disengagement zone
of the reactor (also named velocity reduction zone), anywhere in the reaction loop or recycle line, in the
fines recycle line (when a fines separator, preferably a cyclone, is used) (Column 2, lines 55 et seq.).
Selecting the recycle gas inlet would have been an obvious choice for one of ordinary skill in the art
based on the limited number of possible addition locations.
	Regarding Claims 9-12, the comments in the preceding paragraph apply equally to these
claims: adding the TRRA to the reactor at an inlet in the upper zone of the fluidized bed reactor would
have been an obvious choice for one of ordinary skill in the art based on the limited number of possible
addition locations.
	Regarding Claims 13 and 16-18, the claims combine a selection of two or more of embodiments B to F (Cl. 13); embodiments A and D (Cl. 16); embodiments A and E (Cl. 17) and embodiments A and F (Cl. 18).  Herzog already teaches or at least suggests two or more of embodiments A and D to F as discussed above in regards to claim 1. Combining two or more of the claimed embodiments contemplated by Herzog for the purpose of addressing fouling, hot spot and/or static phenomena during gas phase polymerization using a ZN catalyst would have been obvious to one of ordinary skill in the art. Indeed, combining equivalents known for the same purpose is prima facie obvious. See MPEP 2144.06 (I).
Claims 1-6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goode et al (EP 2174961 B1) (‘Goode’) in view of Jenkins, III et al (US 4588790) (‘Jenkins’). 
Regarding Claims 1-3 and 5, Goode relates to processes for transitioning among polymerization catalyst systems including processes for transitioning among olefin polymerization reactions using Ziegler-Natta catalysts systems and chromium-based catalyst systems ([0001]). The polymerization is carried out in a gas-phase, fluidized bed reactor ([0005]). Goode discloses an embodiment ([0029]) where a transition aid agent is introduced into the reactor to aid in reducing or eliminating static electricity build up, temperature gradients, bed height fluctuations, and/or other instabilities that may be encountered when transitioning from one catalyst system to another. Examples of the transition aid agent (TAA) are alkoxylated amines and alkoxylated amides ([0033]), both of which are species of the instant TRRA. The TAA described in Goode may be added to the reactor, either to the fluid bed directly or to the freeboard above the fluid bed or to the cycle gas recirculation line before or after the cycle gas compressor or cooler ([0041]). The TAA may be added prior to stopping the Ziegler-Natta catalyst feed, either before or after decreasing or stopping the cocatalyst feed. The TAA may also be added before or after the addition of a deactivating agent. It is specifically stated in [0029] of Goode (emphasis added): “... multiple aliquots of transition aid agent be added at different times in the sequence of transition events, such as, for purposes of illustration: after the addition of the deactivating agent but before the addition of the cocatalyst adsorbing agent for the first aliquot; and then for a second aliquot after the addition of the cocatalyst adsorbing agent; and even for a third aliquot during the early operation on the chromium-based catalyst. Such additional aliquots may be added either in a predetermined schedule or in response to atypical deviations of the reactor static voltage probe measurements or reactor wall skin thermocouples. Single or multiple aliquots may be added essentially all at once or added over a selected period of time at a controlled feed rate”.
Goode further teaches ([0041]) that TAAs having antistatic properties may be used.  Here it is stated (emphasis added): “Such transition aid agents may be either adsorbed on the silica used to scavenge the cocatalyst or fed as an additive to the reactor at a convenient stage of the transition to reduce the reactor static voltage or to reduce the fouling and adhesion of resin to the reactor walls or other points in the system. Non-limiting examples of possible fouling locations in a fluidized bed reactor include the distributor plate, cycle gas cooler, cycle gas line, bottom head below the plate including the gas distributions system, and the expanded section above the fluid bed, whether the sloped side, the straight side or the top dome. Such transition aid agents may be added continuously or in single or multiple aliquots, and their use may be as combinations with ether such transition aid agents and may continue into operation on the chromium-based catalyst.”
Goode also teaches the addition of a deactivating agent to the reactor ([0034]). Here it is stated (emphasis added): “The concentration of the deactivating agent in the cycle gas can be increased stepwise over time to affect the complete kill or deactivation of the catalyst, ranging from zero to 6 hours, with the benefit of improving reactor operation during and after the transition. In one embodiment, the deactivating agent is added all at once in sufficient amount to terminate the polymerization and any subsequent changes in the reactor static voltage or reactor wall skin thermocouples are essentially inconsequential as the polymerization has ceased. Combinations of deactivating agents or simultaneous or sequential use of one agent and then another are contemplated by this invention. ” Goode then explains ([0039]) that the use of the deactivating agent helps prevent the formation of fused resin agglomerates (sheets or sheeting) formed prior to or after the introduction of the new catalyst. This paragraph of Goode also refers to reactor static voltage measurements and reactor wall skin thermocouples.
While not explicitly disclosing the temperature thresholds stipulated in claims 1 (embodiment A) and 5, or the static voltage threshold stipulated in claims 1 (embodiment B) and 4, Goode nevertheless recognizes reactor static voltage and wall temperature as result-effective parameters with respect to determining when the TAA or deactivating agent should be added to the reactor. Therefore, it would have been obvious to one of ordinary skill in the art to measure the reactor wall temperature at a plurality of positions to determine the precise increase above an average temperature of the measuring sensors that would necessitate addition of the TAA or deactivating agent to the reactor contents in Goode to prevent fouling phenomena. In similar fashion, it would have been obvious to one of ordinary skill in the art to measure the static voltage in the fluidized bed reactor of Goode by one or more static voltage indicators to determine the precise increase above a predetermined value that would necessitate addition of the TAA or deactivating agent to the reactor contents to prevent fouling phenomena. One of ordinary skill would have done so as a routine matter of optimization of an art-recognized result-effective variable. Discovery of an optimum value for an art-recognized result effective variable in a known process is ordinarily within the skill of the art. See Boesch, supra.
It is recognized that Goode does not explicitly teach all of the claimed process steps of: withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin; and withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids through the first connection means and the heat exchanger to cool the fluids, to produce a cooled recycle stream, and through the second connection means and through the inlet for the recycle stream back into the reactor. The claimed steps are, however, merely conventional operations during production of polyolefin in a fluidized bed reactor system as confirmed by Jenkins. Thus, Jenkins discloses a continuous gas-fluidized bed process for producing polymer in a fluidized bed reactor operating in condensing mode (Abs.; column 3, lines 60 et seq.). Jenkins mentions propylene as an olefin-type monomer to which the disclosed process is applicable (column 4, II. 34-38). Jenkins specifically teaches the claimed steps of:
feeding a polymerization catalyst to the fluidized bed through the inlet for a polymerization catalyst (column 14, II. 6-10);
feeding the one or more monomers to the reactor (column 10, II. 49-54);
polymerizing the one or more monomers in the fluidized bed at a polymerization temperature
to prepare the polyolefin (column 10, ll. 9-10);
withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin
(column 14, ll. 60-61); and
withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids
through the first connection means and the heat exchanger to cool the fluids, to produce a
cooled recycle stream, and through the second connection means and through the inlet for the recycle stream back into the reactor (column 11, II. 5-20).
Jenkins further teaches the claimed reactor system comprising a wall comprising:
a lower part, comprising a distribution plate and an inlet for a recycle stream below the
distribution plate (Fig. 1: mixing chamber 26a; gas distributor plate 28; reactor base 26 with inlet
for recycle stream 22);
a middle part above said lower part, said middle part comprising a fluidized bed, an inlet for a
polymerization catalyst, an outlet for polyolefin (Fig. 1: reaction zone 12 located above gas
distributor plate 28, comprising fluidized polymer particles, inlet 42 for polymerization catalyst and outlet 44 for polymer product); and
an upper part above said middle part, said upper part comprising an outlet for fluids (Fig. 1:
velocity reduction zone 14 located above reaction zone 12, comprising outlet for recycle stream 22).
Goode in [0020] cites U.S. Patent 4,588,790 (Jenkins) as one of several cited patents providing detailed description of gas phase fluidized bed polymer processes. Accordingly, one of ordinary skill would have reasonably expected the process and reactor system of Jenkins to be suitable for practicing the transitioning process of Good as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to undertake the process of Goode in a reactor system operated in accordance with the teachings of Jenkins.
Regarding Claims 4 and 6, Goode teaches addition of the TAA to the reactor at a variety of different locations, including to the cycle gas recirculation line before or after the cycle gas compressor or cooler ([0041]). Selecting the recycle gas inlet would have been an obvious choice for one of ordinary skill in the art based on the limited number of possible addition locations.
Regarding Claims 14 and 19, the claims combines a selection of embodiments A and B. Goode already teaches embodiments A and B as discussed above in regards to claim 1. Combining the two claimed embodiments contemplated by Goode et al for the purpose of addressing fouling and/or static phenomena during transitioning among the polymerization catalyst systems of Goode would have been obvious to one of ordinary skill in the art. Indeed, combining equivalents known for the same purpose is prima facie obvious. See MPEP 2144.06 (I).

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 2008/0319146 A1) (‘Bradley’) in view of Jenkins, III et al (US 4588790) (‘Jenkins’). 
Regarding Claims 1, 2 and 5, Bradley is directed to the preparation of polyolefin, in particular polypropylene, by a method comprising: providing propylene in a polymerization reactor; contacting a Ziegler-Natta catalyst composition with the propylene in the polymerization reactor; adding a selectivity control agent (SCA) comprising ethyl p-ethoxybenzoate (PEEB) and an alkoxysilane to the polymerization reactor; and forming a polypropylene composition ([0010]-[0011], [0041]). Examples 2 and 3 thereof demonstrate continuous preparation of polypropylene in a gas phase, fluidized bed polymerization employing various SCA compositions, each comprising PEEB, which corresponds to a preferred species of the Applicant’s TRRA. Bradley et al do not directly disclose the embodiment of the present invention wherein the polymerization temperature is measured and a TRRA is added to the reactor when the polymerization temperature is at least 5°C above a predetermined value for the polymerization temperature (Cl. 1, embodiment A; Cl. 5). Nevertheless, Bradley does teach a method of operation wherein one or more esters of aromatic monocarboxylic acids or substituted derivatives thereof may be intermittently added to a reactor containing a Ziegler-Natta catalyst composition, an organoaluminum cocatalyst and an alkoxysilane SCA as a means of controlling the polymerization activity in the reactor. (It is noted that aromatic carboxylic acid esters, broadly, also qualify as species of the Applicant’s TRRA.)
More specifically, the disclosed method entails operating the reactor normally using only an alkoxysilane SCA and when conditions conducive to the formation of polymer agglomerates or a run away reaction are encountered, especially when the polymerization temperature exceeds 67°C, more especially exceeding 68°C, the mixed SCA of Bradley et al may be formed in situ, by addition of the one or more esters of one or more aromatic monocarboxylic acids or a substituted derivative thereof to the reactor contents for a time sufficient to reduce polymer agglomeration, sheeting, or fouling or to otherwise stabilize the polymerization ([0047]; emphasis added). Bradley thus recognizes an increase in polymerization temperature above 67° or 68°C as a variable indicative of conditions conducive to a run-away reaction and teaches that this may be prevented by adding to the reactor contents an aromatic carboxylic acid ester(s) for a time sufficient to stabilize the polymerization. To measure the polymerization temperature to determine the precise increase above a predetermined value for polymerization temperature, such as 67°C, that would necessitate addition of a SCA like PEEB to the reactor contents in Bradley to prevent a run-away reaction would have been obvious to one of ordinary skill in the art as a routine matter of optimization of an art-recognized result-effective variable.  Discovery of an optimum value for an art-recognized result effective variable in a known process is ordinarily within the skill of the art, see Boesch, supra.
It is further acknowledged that Bradley does not explicitly teach the claimed process steps of: withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin; and withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids through the first connection means and the heat exchanger to cool the fluids, to produce a cooled recycle stream, and through the second connection means and through the inlet for the recycle stream back into the reactor. The claimed steps are, however, merely conventional operations during production of polyolefin in a fluidized bed reactor system as confirmed by Jenkins.
Thus, Jenkins discloses a continuous gas-fluidized bed process for producing polymer in a fluidized bed reactor operating in condensing mode (Abs.; Col. 3, lines 60 et seq.). Jenkins mentions propylene as an olefin-type monomer to which the disclosed process is applicable (col. 4, Il. 34-38). Jenkins specifically teaches the claimed steps of:
feeding a polymerization catalyst to the fluidized bed through the inlet for a polymerization catalyst (column 14, II. 6-10);
feeding the one or more monomers to the reactor (column 10, II. 49-54);
polymerizing the one or more monomers in the fluidized bed at a polymerization temperature
to prepare the polyolefin (column 10, ll. 9-10);
withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin
(column 14, ll. 60-61); and
withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids
through the first connection means and the heat exchanger to cool the fluids, to produce a
cooled recycle stream, and through the second connection means and through the inlet for the recycle stream back into the reactor (column 11, II. 5-20).
Jenkins further teaches the claimed reactor system comprising a wall comprising:
a lower part, comprising a distribution plate and an inlet for a recycle stream below the
distribution plate (Fig. 1: mixing chamber 26a; gas distributor plate 28; reactor base 26 with inlet
for recycle stream 22);
a middle part above said lower part, said middle part comprising a fluidized bed, an inlet for a
polymerization catalyst, an outlet for polyolefin (Fig. 1: reaction zone 12 located above gas
distributor plate 28, comprising fluidized polymer particles, inlet 42 for polymerization catalyst and outlet 44 for polymer product); and
an upper part above said middle part, said upper part comprising an outlet for fluids (Fig. 1:
velocity reduction zone 14 located above reaction zone 12, comprising outlet for recycle stream 22).
Bradley points out that his invention is particularly beneficial when employed under gas phase polymerization conditions, inasmuch as control of reaction temperature and prevention of polymer agglomeration is especially critical in a gas phase polymerization, particularly under conditions of a reactor upset or power outage ([0022]). Bradley further mentions condensing mode among suitable gas phase polymerization processes ([0052]). Accordingly, one of ordinary skill would have reasonably expected the condensing mode operation and reactor system of Jenkins to be suitable for practicing the method of Bradley as discussed above. Therefore, it would have been obvious to one of ordinary skill at the time of filing to undertake the method of Bradley in a reactor system operated in accordance with the teachings of Jenkins.
Regarding Claims 5-6, Bradley in view of Jenkins et al render obvious a process as per claim 1 as discussed above. Neither Bradley nor Jenkins directly disclose wherein said TRRA is added through an inlet for TRRA at the inlet for recycle gas as claimed. However, Jenkins teaches to feed make-up fluid at point 18 via recycle line 22 to the reactor at point (inlet) 26 below the bed (col. 10, Il. 49, 64-67). Bradley teaches to add one or more esters of one or more aromatic monocarboxylic acids or a substituted derivative thereof to the reactor contents without limitation as to manner of addition ([0047]). It would have been obvious to one of ordinary skill in the art to add the aromatic monocarboxylic acid ester(s) of Bradley to the reactor contents at a recycle gas inlet as per Jenkins in order to facilitate its mixing with the reactor contents via mixing chamber 26a of Jenkins.  

Conclusion
Claims 15 and 20, as presently understood, are deemed free of the prior art.  However, in view of the nonstatutory double patenting rejection supra, no claims are in condition for allowance at this time. 
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-02-22